DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/10/2021 has been entered. Claims 1, 7, 12, 14, 15, and 18 have been amended. Claims 6 and 13 have been canceled. Claims 1-5, 7-12, and 14-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 02/09/2021.
Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered and they are persuasive.
Claim rejection under 35 USC § 112:

    PNG
    media_image1.png
    414
    960
    media_image1.png
    Greyscale
Applicant’s remarks regarding the amendment to overcome the 112(b) rejection are as follows:
Claim rejection under 35 USC § 102:

    PNG
    media_image2.png
    460
    959
    media_image2.png
    Greyscale
Applicant’s remarks regarding the amendment to overcome the 102 rejection are as follows:

Allowable Subject Matter
Claims 1-5, 7-12, and 14-20  allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Applicant amended the claim to add the limitations of claim 6, which was indicated to have an allowable subject matter in the Non-Final Office Action dated 02/09/2021.
Regarding claims 2-5
Regarding claim 7, Applicant amended the claim to add the limitations of claim 13, which was indicated to have an allowable subject matter in the Non-Final Office Action dated 02/09/2021.
Regarding claims 8-11, the claims depend directly or indirectly from claim 7; therefore allowed for the same reasons as applied above.
Regarding claim12, Applicant amended the claim to add the limitations of claim 13, which was indicated to have an allowable subject matter in the Non-Final Office Action dated 02/09/2021.
Regarding claims 14-20, the claims depend directly or indirectly from claim 12; therefore allowed for the same reasons as applied above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665